211 S.W.3d 643 (2007)
Craig WILLIS, Claimant/Appellant,
v.
SSM CARDINAL GLENNON CHILDREN'S HOSPITAL and Division of Employment Security, Respondents.
No. ED 89005.
Missouri Court of Appeals, Eastern District, Division Five.
January 16, 2007.
*644 Craig Willis, St. Louis, pro se.
Cynthia Ann Quetsch, Jefferson City, MO, for respondent.
BOOKER T. SHAW, Chief Judge.
Craig Willis (Claimant) appeals from the decision of the Labor and Industrial Relations Commission concluding he was disqualified from receiving unemployment compensation. The appeal is dismissed.
The Division of Employment Security (Division) has filed a motion to dismiss Claimant's appeal because the notice of appeal to this Court is untimely. Claimant has not filed a response to the motion.
Section 288.210, RSMo 2000, requires that the notice of appeal to this Court from the Commission's decision is due within twenty days of the Commission's decision becoming final. The Commission's decision becomes final ten days after it is mailed to the parties. Section 288.200.2, RSMo 2000. Here, the Commission mailed its decision to Claimant on October 25, 2006. Therefore, the notice of appeal was due on Monday, November 27, 2006. Sections 288.200.2, 288.210, 288.240, RSMo 2000.
The Commission received Claimant's notice of appeal in an envelope postmarked November 30, 2006. The notice of appeal is deemed filed on that date. Section 288.240. Therefore, Claimant's notice of appeal is untimely. The unemployment statutes make no provision for late filing of a notice of appeal. Phillips v. Clean-Tech, 34 S.W.3d 854, 855 (Mo.App. E.D.2000). As a result, an untimely notice of appeal deprives this Court of jurisdiction to entertain the appeal and our only recourse is to dismiss it. Watkins v. De Van Sealants, Inc., 194 S.W.3d 873, 874 (Mo.App. E.D. 2006).
The Division's motion to dismiss is granted. Claimant's appeal is dismissed for lack of jurisdiction.
GLENN A. NORTON and PATRICIA L. COHEN, JJ., concur.